EXHIBIT 10.3


[IPASS LETTERHEAD]

 
May 28, 2009
 


VIA HAND DELIVERY


Frank Verdecanna
c/o iPass Inc.
3800 Bridge Parkway
Redwood Shores, CA 94065


Re:           Separation Agreement
 
Dear Frank:
 
This letter contains the terms of the separation agreement (the “Agreement”)
which iPass Inc. (“the Company”) is offering to you to aid in your employment
transition.
 
1. Separation.  As discussed, your last date of employment with the Company is
expected to be Friday, July 31, 2009 (the “Separation Date”).  Between the date
you receive this Agreement and the Separation Date, you will use your best
efforts to continue to perform your assigned duties (including transitioning
your duties), and will continue to fully comply with all of your legal
obligations to the Company (including complying with all Company policies).  On
the Separation Date, the Company will pay you all accrued salary, and all
accrued and unused vacation earned through the Separation Date, subject to
standard payroll deductions and withholdings.  You are entitled to these
payments regardless of whether or not you sign this Agreement.  In addition,
regardless of whether you sign this Agreement:  (a) you will remain eligible for
the $12,500 discretionary bonus pursuant to the terms and conditions of the
February 27, 2009 letter agreement between you and the Company; and (b) if your
employment continues through June 30, 2009, you will be eligible to earn a bonus
for the Second Quarter of 2009 (the “Second Quarter Bonus”) under the terms and
conditions of the Company’s 2009 Annual Executive Management Bonus Plan (the
“Executive Bonus Plan”).  You agree that, if the Second Quarter Bonus is earned,
as determined by the Compensation Committee of the Company’s Board of Directors
(the “Compensation Committee”), the Second Quarter Bonus will be paid to you on
or about the same time that Second Quarter bonuses are paid to other
participants in the Executive Bonus Plan.
 
2. Severance Benefits.  If:  (i) you timely sign, date and return this
Agreement; and (ii) on or within seven (7) days after the Separation Date, you
sign, date and return the Separation Date Release attached hereto as Exhibit A;
then you will receive the following severance benefits (the “Severance
Benefits”) pursuant to the terms of the iPass Inc. Executive Corporation
Transaction and Severance Benefit Plan (the “Severance Plan” a copy of which
will be provided to you on the Separation Date):
 
(a)           Severance Payment.  The Company will pay you a cash severance
amount equal to the product of your current Base Salary (as defined in the
Severance Plan) multiplied by six (6) months, less required deductions and
withholdings (the “Base Severance Payment”).  The Base Severance Payment will be
paid in a lump sum on the first payroll date after the Separation Date (provided
you have returned the fully signed Separation Date Release on or within seven
(7) days after the Separation Date).
 
(b)           Bonus Severance Payment. Under Section 4(a) of the Severance Plan,
the Company will pay you a cash severance bonus amount equal to one quarter of
your target bonus under the Executive Bonus Plan, less required deductions and
withholdings (the “Bonus Severance Payment”).  The Bonus Severance Payment will
be paid in a lump sum on the first payroll date after the Separation Date
(provided you have returned the fully signed Separation Date Release on or
within seven (7) days after the Separation Date).
 
(c)           Health Insurance.  To the extent provided by the federal COBRA law
or, if applicable, state insurance laws (collectively, “COBRA”), and by the
Company’s current group health insurance policies, you will be eligible to
continue your group health insurance benefits.  Later, you may be able to
convert to an individual policy through the provider of the Company’s health
insurance, if you wish.  You will be provided with a separate notice more
specifically describing your rights and obligations to continuing health
insurance coverage under COBRA.  If you timely elect continued group health
insurance coverage pursuant to COBRA, the Company will, as an additional
severance benefit, pay your COBRA premiums sufficient to continue group health
insurance coverage for you and your covered dependents (if applicable) at the
level of coverage in effect as of the Separation Date, through the earlier of
either: (i) twelve (12) months from the Separation Date; or (ii) the date that
you become eligible for group health insurance coverage through another
employer.  You must promptly notify me in writing if you become eligible for
group health insurance coverage through another employer prior to the expiration
of the twelve month period after the Separation Date.
 
(d)           Prorated Third Quarter Bonus Payment. To earn a bonus for the
Third Quarter of 2009 under the Executive Bonus Plan, you must remain employed
through the end of the Third Quarter (e.g. through September 30, 2009), in
addition to meeting the other terms and conditions of the Executive Bonus
Plan.  Notwithstanding that we expect your employment to terminate prior to
September 30, 2009, as an additional severance benefit, you will be eligible for
a prorated bonus payment for the Third Quarter based on the complete calendar
months you remain employed during the Third Quarter, and provided that the other
terms and conditions for receipt of a bonus under the Executive Bonus Plan are
met.  The Third Quarter bonus amount, if any, will be determined by the
Compensation Committee.  In the unlikely event that your employment continues
through September 30, then you will be eligible for a Third Quarter bonus under
the full terms and conditions of the Executive Bonus Plan.  If owed, the Third
Quarter bonus payment will be paid to you on or about the same time that Third
Quarter bonuses are paid to other participants in the Executive Bonus Plan.
 
(e)           Retention of Laptop Computer and Cell Phone. As an additional
severance benefit, the Company will permit you to retain the Company’s laptop
computer and cell phone provided for your use in connection with your employment
(the “Electronic Equipment”), and the Company will transfer to you its ownership
interest in the Electronic Equipment effective as of the Separation  Date.  The
Electronic Equipment is being provided to you in “as is” condition and without
warranty or guarantee of any kind.  You are solely responsible for any tax
consequences of the Company’s transfer of its ownership interest in the
Electronic Equipment.  In addition, prior to the Separation Date, at the
Company’s request you must provide the Electronic Equipment to the Company for
the purpose of deletion of confidential and proprietary information, and
licensed materials, from the Electronic Equipment.
 
3. Equity Awards.  Vesting of your outstanding stock options and any other
equity awards (the “Options”) will cease on the Separation Date and your
unvested Options shall terminate.  Your Options, including your rights to
exercise any vested shares, are governed by the terms of your operative
agreements with the Company and the applicable equity plan.
 
4. No Other Compensation or Benefits.  You acknowledge that, except as expressly
provided in this Agreement, you have not earned and will not receive from the
Company any additional compensation (including base salary, bonus, incentive
compensation, variable compensation, or equity), severance, or benefits before
or after the Separation Date, with the exception of any vested benefits you may
have under the express terms of a written ERISA-qualified benefit plan (e.g.,
401(k) account) or any vested Options (if timely exercised by you).
 
5. Expense Reimbursements.  You agree that, within thirty (30) days of the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement.  The Company will reimburse you
for these expenses pursuant to its regular business practice.
 
6. Return of Company Property. By the close of business on the Separation Date,
or earlier if requested by the Company, you agree to return to the Company all
Company documents (and all copies thereof) and other Company property which you
have in your possession or control (other than the Electronic Equipment, as
discussed in Section 2(e)), including, but not limited to, Company files, notes,
drawings, records, plans, forecasts, reports, financial data, payroll
information, spreadsheets, studies, analyses, proposals, agreements, research
and development information, sales and marketing information, customer lists,
prospect information, pipeline reports, sales reports, operational and personnel
information, specifications, code, software, databases, computer-recorded
information, tangible property and equipment (including, but not limited to,
computers, facsimile machines, mobile telephones, servers), credit cards, entry
cards, identification badges and keys; and any materials of any kind which
contain or embody any proprietary or confidential information of the Company
(and all reproductions thereof in whole or in part).  You agree that you will
make a diligent search to locate any such documents, property and information
within the required timeframe.  In addition, if you have used any personally
owned computer, server, or e-mail system to receive, store, review, prepare or
transmit any Company confidential or proprietary data, materials or information,
then no later than the Separation Date, you must provide the Company with a
computer-useable copy of such information and then permanently delete and
expunge such Company confidential or proprietary information from those systems
without retaining any reproductions (in whole or in part); and you agree to
provide the Company access to your system as requested to verify that the
necessary copying and/or deletion is done.  You agree that, after the applicable
timeframes noted above, you will neither use nor possess Company property.  Your
timely compliance with this paragraph is a condition precedent to your receipt
of the Severance Benefits.
 
7. Proprietary Information Obligations.  You acknowledge and reaffirm your
continuing obligations under your Employee Proprietary Information and
Inventions Agreement that you signed on October 16, 2000 (the “Proprietary
Information Agreement”), which include but are not limited to your continuing
obligations not to use or disclose any confidential or proprietary information
of the Company.
 
8. Nondisparagement.  You agree not to disparage the Company, and the Company’s
officers, directors, employees, shareholders and agents, in any manner likely to
be harmful to them or their business, business reputation or personal
reputation, and the Company agrees to direct its officers and directors not to
disparage you in any manner likely to be harmful to your business, business
reputation or personal reputation; provided that all parties may respond
accurately and fully to any question, inquiry or request for information when
required by legal process.
 
9. No Admissions.  The promises and payments in consideration of this Agreement
shall not be construed to be an admission of any liability or obligation by
either party to the other party, and neither party makes any such admission.
 
10. Cooperation and Assistance.  You agree that you will not voluntarily provide
assistance, information or advice, directly or indirectly (including through
agents or attorneys), to any person or entity in connection with any claim or
cause of action of any kind brought against the Company, nor shall you induce or
encourage any person or entity to bring such claims.  However, it will not
violate this Agreement if you testify truthfully when required to do so by a
valid subpoena or under similar compulsion of law.  Further, you agree to
voluntarily cooperate with the Company if you have knowledge of facts relevant
to any threatened or pending litigation against the Company by making yourself
reasonably available without further compensation for interviews with the
Company or its legal counsel, for preparing for and providing deposition
testimony, and for preparing for and providing trial testimony.
 
11. Nonsolicitation.  You agree that for one year following the Separation Date,
you will not, directly or indirectly, solicit, induce or encourage, or attempt
to solicit, induce or encourage, any employee, consultant, or independent
contractor of the Company to terminate his or her relationship with the Company
in order to become an employee, consultant, or independent contractor to or for
any other person or entity.
 
12. Release of Claims.
 
(a)           General Release.  In exchange for the consideration provided to
you under this Agreement to which you would not otherwise be entitled, you
hereby generally and completely release the Company and its current and former
directors, officers, employees, shareholders, partners, agents, attorneys,
predecessors, successors, parent and subsidiary entities, insurers, affiliates,
and assigns (collectively, the “Released Parties”) of and from any and all
claims, liabilities and obligations, both known and unknown, that arise out of
or are in any way related to events, acts, conduct, or omissions occurring prior
to or on the date you sign this Agreement (collectively, the “Released Claims”).
 
(b)           Scope of Release.  The Released Claims include, but are not
limited to:  (i) all claims arising out of or in any way related to your
employment with the Company, or the termination of that employment; (ii) all
claims related to your compensation or benefits from the Company, including
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company; (iii) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (iv) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (v) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990, the
California Labor Code (as amended), and the California Fair Employment and
Housing Act (as amended).
 
(c)           Excluded Claims. Notwithstanding the foregoing, the following are
not included in the Released Claims (the “Excluded Claims”): (i) any rights or
claims for indemnification you may have pursuant to any written indemnification
agreement with the Company to which you are a party; the charter, bylaws, or
operating agreements of the Company; any insurance policies for which you are a
named insured (including without limitation any Directors and Officers insurance
policy); or under applicable law; (ii) any rights which are not waivable as a
matter of law; and (iii) any claims for breach of this Agreement.  In addition,
nothing in this Agreement prevents you from filing, cooperating with, or
participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, the California Department of Fair
Employment and Housing, or any other government agency, except that you
acknowledge and agree that you are hereby waiving your right to any monetary
benefits in connection with any such claim, charge or proceeding.  You hereby
represent and warrant that, other than the Excluded Claims, you are not aware of
any claims you have or might have against any of the Released Parties that are
not included in the Released Claims.
 
(d)             Waiver of Unknown Claims.  In giving the releases set forth in
this Agreement, which include claims which may be unknown to you at present, you
acknowledge that you have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.”  You hereby expressly waive and
relinquish all rights and benefits under that section and any law or legal
principle of similar effect in any jurisdiction with respect to your release of
claims herein, including but not limited to the release of unknown and
unsuspected claims.
 
13. Dispute Resolution.  To ensure rapid and economical resolution of any
disputes regarding this Agreement, the parties hereby agree that any and all
claims, disputes or controversies of any nature whatsoever arising out of, or
relating to, this Agreement, or its interpretation, enforcement, breach,
performance or execution, your employment with the Company, or the termination
of such employment, shall be resolved, to the fullest extent permitted by law,
by final, binding and confidential arbitration in San Francisco, CA conducted
before a single arbitrator by JAMS, Inc. (“JAMS”) or its successor, under the
then applicable JAMS arbitration rules.  The parties each acknowledge that by
agreeing to this arbitration procedure, they waive the right to resolve any such
dispute, claim or demand through a trial by jury or judge or by administrative
proceeding.  You will have the right to be represented by legal counsel at any
arbitration proceeding.  The arbitrator shall:  (a) have the authority to compel
adequate discovery for the resolution of the dispute and to award such relief as
would otherwise be available under applicable law in a court proceeding; and (b)
issue a written statement signed by the arbitrator regarding the disposition of
each claim and the relief, if any, awarded as to each claim, the reasons for the
award, and the arbitrator’s essential findings and conclusions on which the
award is based.  The arbitrator, and not a court, shall also be authorized to
determine whether the provisions of this paragraph apply to a dispute,
controversy, or claim sought to be resolved in accordance with these arbitration
procedures.  Nothing in this Agreement is intended to prevent either you or the
Company from obtaining injunctive relief in court to prevent irreparable harm
pending the conclusion of any arbitration.
 
14. Miscellaneous.  This Agreement, including Exhibit A, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to the subject matter hereof.  It is entered into
without reliance on any promise or representation, written or oral, other than
those expressly contained herein, and it supersedes any other agreements,
promises, warranties or representations concerning its subject matter.  This
Agreement may not be modified or amended except in a writing signed by both you
and a duly authorized officer of the Company.  This Agreement will bind the
heirs, personal representatives, successors and assigns of both you and the
Company, and inure to the benefit of both you and the Company, their heirs,
successors and assigns.  If any provision of this Agreement is determined to be
invalid or unenforceable, in whole or in part, this determination shall not
affect any other provision of this Agreement and the provision in question shall
be modified so as to be rendered enforceable in a manner consistent with the
intent of the parties insofar as possible under applicable law.  This Agreement
shall be construed and enforced in accordance with the laws of the State of
California without regard to conflicts of law principles.  Any ambiguity in this
Agreement shall not be construed against either party as the drafter.  Any
waiver of a breach of this Agreement, or rights hereunder, shall be in writing
and shall not be deemed to be a waiver of any successive breach or rights
hereunder.  This Agreement may be executed in counterparts which shall be deemed
to be part of one original, and facsimile signatures shall be equivalent to
original signatures.
 
If this Agreement is acceptable to you, please sign and date below within seven
(7) days after you receive it and then send me the fully signed Agreement.  The
Company’s offer contained herein will automatically expire if we do not receive
the fully signed Agreement from you within this timeframe.
 
I wish you the best in your future endeavors and thank you for your
contributions to the Company.
 
Sincerely,
 
iPass Inc.




By:          /s/ J. Michael Badgis
J. Michael Badgis
Vice President, Human Resources

 
Exhibit A – Separation Date Release




Understood and Agreed:



/s/ Frank Verdecanna
Frank Verdecanna


May 28, 2009
Date

 
 

--------------------------------------------------------------------------------

 

Exhibit A


SEPARATION DATE RELEASE
(To be signed and returned on the Separation Date or within seven (7) days
after.)


I understand that my employment with iPass Inc. (the “Company”) terminated
effective July 31, 2009 (the “Separation Date”).  The Company has agreed that if
I choose to sign this Separation Date Release (the “Release”), the Company will
pay me certain Severance Benefits pursuant to the terms of the transition and
separation agreement between me and the Company dated May 28, 2009 (the
“Agreement”) and the iPass Inc. Executive Corporation Transaction and Severance
Benefit Plan (the “Severance Plan”).  I understand that I am not entitled to the
Severance Benefits unless I sign and return this Release within the stated time
period).  I further understand that, regardless of whether I sign this Release,
the Company will pay me all of my accrued salary and accrued and unused vacation
through the Separation Date, to which I am entitled by law.
 
In exchange for the Severance Benefits to be provided to me under the Severance
Plan, and as required by the Severance Plan, I hereby generally and completely
release the Company and its current and former directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, and assigns (collectively, the
“Released Parties”) of and from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions occurring prior to or on the date I sign this
Release (collectively, the “Released Claims”).  The Released Claims include, but
are not limited to:  (a) all claims arising out of or in any way related to my
employment with the Company or the termination of that employment; (b) all
claims related to my compensation or benefits from the Company, including
salary, bonuses, commissions, paid time off, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company; (c) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (d) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (e) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990, the
federal Family and Medical Leave Act (as amended) (“FMLA”), the California
Family Rights Act (“CFRA”), the California Labor Code (as amended), and the
California Fair Employment and Housing Act (as amended).  Notwithstanding the
release in the preceding sentence, I am not releasing any right of
indemnification I may have pursuant to any written indemnification agreement
with the Company to which I am a party, the charter, bylaws, or operating
agreements of the Company, any insurance policies for which I am a named insured
(including without limitation any Directors and Officers insurance policy), or
under applicable law; and I am not releasing any rights which are not waivable
as a matter of law (collectively, the “Excluded Claims”).  In addition, I
understand that nothing in this Release prevents me from filing, cooperating
with, or participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, the California Department of Fair
Employment and Housing, or any other government agency, except that I
acknowledge and agree that I hereby waive my right to any monetary benefits in
connection with any such claim, charge or proceeding.  I hereby represent and
warrant that, other than the Excluded Claims, I am not aware of any claims I
have or might have against any of the Released Parties that are not included in
the Released Claims.
 
In giving the general release herein, which includes claims which may be unknown
to me at present, I acknowledge that I have read and understand Section 1542 of
the California Civil Code, which reads as follows:  “A general release does not
extend to claims which the creditor does not know or suspect to exist in his or
her favor at the time of executing the release, which if known by him or her
must have materially affected his or her settlement with the debtor.”  I hereby
expressly waive and relinquish all rights and benefits under that section and
any law of any other jurisdiction of similar effect with respect to my release
of claims contained herein, including but not limited to any unknown or
unsuspected claims.
 
I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, pursuant to FMLA, CFRA, the Company’s policies, applicable
law, or otherwise, and I have not suffered any on-the-job injury or illness for
which I have not already filed a workers’ compensation claim.
 


 
By:         /s/ Frank
Verdecanna                                                       
Frank Verdecanna
 
Date:      July 31,
2009                                                         